Detailed Action1
Election/Restriction
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-10, in the reply filed on February 19, 2021 is acknowledged.  Applicants reply is treated as an election without traverse because Applicant did not include a written statement of the reasons for traverse that distinctly and specifically point out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. See MPEP 818.01.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of an informality: the word “the” should be inserted before “flow of the gas” in step (b).  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the hose and the direction in step (b), and, the flow cross-section and the connection point in step (c). There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites a plurality of spouts, It is unclear if the plurality of spouts includes the spout of claim 1, or, if a plurality of second spouts are being introduced. For purposes of examination it will be interpreted that the spout introduced in claim 1 is one of the plurality of spouts.
Claim 7 recites the outer side. There is insufficient antecedent basis for this limitation in the claims.
Claim 9 recites the pressure. There is insufficient antecedent basis for this limitation in the claims.
Claim 10 recites at a blood treatment device and in particular at a dialysis machine. The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-4, 6, and 8 are rejected for depending from claim 1.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,718,032 (“Schneider”) in view of US Patent No. 2,498,357 (“Breisch”).
Regarding claim 1, Schneider teaches a method for attaching an elastic hose (1) onto a dimensionally stable spout (2) (fig. 1, col. 2 lines 31-39), wherein the method comprises the following steps: a) generating a flow of pressurized gas from the spout (col. 3 lines 7-19); b) guiding the hose end toward the spout against the direction of flow of the gas from the spout (col. 3 lines 7-19); … generating a dynamic pressure in the hose that expands the hose end (col. 3 lines 7-19); d) attaching the hose end to the spout (col. 3 lines 7-19).
Schneier fails to explicitly teach reducing the flow cross-section of the hose after the connection point; and e) increasing the flow cross-section of the hose after the connection point for applying the hose end to the outer side of the spout. However, this would have been obvious in view of Breisch.
Breisch is also directed to positioning an elastic tube 3 over a cylindrical component 2 by expanding the tube 3 with pressurized air blown therein (fig. 2, col. 4 lines 22-66). Breisch teaches that, to aid in the air pressure expanding the tube, to insert a plug 22 in the end of the tube 3 (fig. 2, col. 4 lines 31-34). Clamping of the plug with clamp 23 forms a substantially air tight joint to ensure the air pressure expands the tube (col. 4 lines 31-43). After positioning the tube on the component the air pressure is turned off and the clamp and plug are removed (col. 4 lines 52-56).

Given the above modification, since the plug extends into the hose, the flow cross section of the hose is reduced downstream from the connection point in order to prevent air from escaping past the plug. In addition, removal of the plug increases the flow cross section and allows air to flow at the position the plug was located.
Regarding claim 2, Schneider further teaches the gas is compressed air and/or that the gas is heated (col. 2 lines 47-65, col. 3 lines 7-19).
Regarding claim 3, Schneider further teaches steps b) to e) are carried out manually or in an automated manner (col. 1 lines 12-15, 29-31, 50-54, wherein one of ordinary skill in the art will appreciate that all the steps are carried out either manually or automatically).
Regarding claim 4, Schneider further teaches the spout is arranged at a component (4) that has an inlet for the pressurized gas (fig. 1, col. 2 lines 47-56); and in that the method in accordance with step a) is carried out such that the gas flows in through the inlet of the component and flows out of the component through the spout (col. 2 lines 47-56; col. 3 lines 7-19).
Regarding claim 6, Schneider further teaches the hose is held by means of a hose assembly tool (element 3 and the clamp detailed in the rejection to claim 1 above) and is attached to the spout, with provision preferably being made that the reduction of the flow cross-section in accordance with step c) and the increase of the flow cross-section in accordance with step e) are carried out by means of the hose assembly tool (see rejection of claim 1 above).
Regarding claim 7, Schneider further teaches the hose is widened in step c) such that it is pushed onto the spout without contacting the outer side of the spout (col. 3 lines 7-19, wherein the abrupt widening of the hose prior to pushing the spout into the hose teaches one of skill in the art that the hose is at least partially pushed onto the spout without contacting the outer side of the spout).
Regarding claim 8, Schneider further teaches the spout is not conical, but rather cylindrical at its outer side (col. 2 lines 34-35, wherein the spout is taught to be cylindrical).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. as applied to claim 4 above, and further in view of USPGPub No. 2015/0246475 (“Suyama”).
Regarding claim 5, Schneider et al. fail to explicitly teach a plurality of spouts are arranged at the component, the spouts onto which no hose is to be attached are closed in an airtight manner, with a closure cap preferably being used for the airtight closing that cooperates with the spout in a shape-matching and/or force-transmitting manner. However, this would have been obvious in view of Suyama.
Suyama is also directed to a component for injecting fluid into a product being manufactured (para. [0001]). Suyama teaches the conduit that supplies the fluid to the product comprises a step 6s, i.e. a portion of the spout (figs. 1-3, para. [0082]). The component comprises a seal body 9 that is configured to abut the step 6s, thereby closing the flow way, until it is desired for fluid to be injected into the product (figs. 1-3, paras. [0082]-[0086]). When it is desired to inject fluid into the product the seal body is moved away from the step (figs. 1-3, paras. [0082]-[0086]).

Given the above modification, the component spout comprising the sealing surface is interpreted as a second spout that is not configured to have the hose attached thereon. The component spout is further arranged at the end of the component. In addition, the seal member reads on a closure cap that cooperates with the component spout in a shape-matching and/or force-transmitting manner to close the component spout at least temporarily during the method. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. as applied to claim 1 above, and further in view of USPGPub No. 2013/0167607 (“Adams”).
Regarding claim 9, Schneider et al. fails to explicitly teach the pressure in the hose and/or in the spout and/or in the component and/or in the compressed air supply is measured; and in that an attached state of the hose is concluded when a limit pressure value is reached. However, this would have been obvious in view of Adams.
Adams teaches a blow molding technique that introduces pressurized air or fluid into a mold via pipes (figs. 2, 6 & 7, paras. [0031]). Adams teaches that when using fluid pressure to manufacture objects, there are optimal pressure levels at different points of the process (paras. [0025]-[0030]). Thus, Adams provides a pressure sensor that can be disposed within the piping between the fluid source and part to be molded (para. [0032]). A controller monitors the pressure and performs the blow molding steps based on the pressure readings (paras. [0032]-[0035]). For example, the controller injects fluid into the container until a predetermined pressure is reached which indicates the blow molding is completed (para. [0035]).
.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“AAPA”) in view of Schneider and Breisch.
Claim 1 recites a method for attaching an elastic hose onto a dimensionally stable spout comprising (d) attaching the hose end to the spout. Claim 10 recites the spout is located at a blood treatment device and in particular at a dialysis machine. AAPA teaches that it is known for dialysis machines to comprise a stable spout and an elastic hose, wherein the elastic hose is manually pushed over the spout (page 1 of Applicant’s originally filed specification).
AAPA fails to teach steps (a), (b), (c), and (e) of claim 1. As detailed in the previous rejection to claim 1 above, Schneider teaches steps (a) and (b) (Schneider, fig. 1, col. 3 lines 7-19). Since Schneider is directed to an improved way of attaching elastic hoses to spouts besides manually pushing the elastic hose over the spout (Schneider, col. 1 lines 17-20), it would be predictable that replacing the method of AAPA with the method of Schneider will provide an adequate method to attach the elastic hoses of AAPA to the spout. It would further be predictable to supply air pressure through the spout of AAPA by either using a compressed air 
AAPA et al. fail to explicitly teach steps (c) and (e). However, as detailed in the previous rejection to claim 1 above, these steps are taught by Breisch.
Breisch is also directed to positioning an elastic tube 3 over a cylindrical component 2 by expanding the tube 3 with pressurized air blown therein (fig. 2, col. 4 lines 22-66). Breisch teaches that, to aid in the air pressure expanding the tube, to insert a plug 22 in the end of the tube 3 (fig. 2, col. 4 lines 31-34). Clamping of the plug with clamp 23 forms a substantially air tight joint to ensure the air pressure expands the tube (col. 4 lines 31-43). After positioning the tube on the component the air pressure is turned off and the clamp and plug are removed (col. 4 lines 52-56).
In this case, both AAPA et al. and Breisch teach positioning an elastic hose over a cylindrical component by blowing pressurized air from the cylindrical component into the interior of the hose to expand a portion of the hose.  AAPA et al. teaches to trap the air pressure in the interior of the hose by pushing an end of the hose against a flat surface of the tool. However, one of skill in the art will appreciate that there are other ways to prevent air pressure from escaping. Breisch teaches to insert a plug into the end of the hose and clamping it therein. One of skill in the art will appreciate that clamping a plug within the end of the Schneider hose  is a sufficient means of expanding the hose of Schneider. Further, one of skill in the art will appreciate that the plug and clamp means of Breisch is a better way to expand the tube than in the embodiment of Schneider illustrated in fig. 1 because the clamp will better prevent air from escaping past the end of the hose which can move the hose with respect to the tool (as taught by the embodiment of Schneider illustrated in figs. 2 & 3) and/or allow the air pressure to partially escape from the interior of the hose. It would further be predictable to modify the tool 3 of Schneider such that the end of the hose is exposed in order to allow a clamp to clamp a plug therein. Thus, it would be obvious to modify AAPA et al. such that the tool 3 illustrated in fig. 1 of Schneider doesn’t cover the end of the hose, and, to clamp a plug in 
Given the above modification, since the plug extends into the hose, the flow cross section of the hose is reduced downstream from the connection point in order to prevent air from escaping past the plug. In addition, removal of the plug increases the flow cross section and allows air to flow at the position the plug was located.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”